Citation Nr: 0938002	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  04-21 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1951 to 
November 1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In March 2008, the Board reopened the Veteran's claims for 
service connection for back and knee disabilities and 
remanded them for a VA examination and etiology opinion.  Per 
the Board's remand instructions, the RO scheduled the Veteran 
for an examination.  However, before the examination was to 
take place, the Veteran's health care representative 
contacted the RO and explained that the Veteran had been 
hospitalized pending surgery and would not be able to attend 
his scheduled examination.  In August 2009, the Veteran's 
wife informed the RO that the Veteran had been in the 
hospital for more than 3 weeks, and she did not know when he 
would be able to return home.  The RO then denied the 
Veteran's claim, finding that the evidence did not support 
service connection for either his knees or his back.

It is unclear from a review of the claims file whether the 
Veteran requested to have his examination cancelled entirely 
or whether he merely was indicating that he could not appear 
at the time his examination was scheduled.  However, the 
Veteran's representative has requested that VA should attempt 
to provide the Veteran with an examination.  This request is 
reasonable and should be accommodated.  

Additionally, it is unclear where the Veteran is currently 
hospitalized; but if the Veteran is at a VA hospital, it 
should be determined whether the requested examination could 
be accomplished in that setting.  If not, a medical opinion 
of record should still be sought.

The facts of this case remain as they were at the time of the 
Board's March 2008 remand.  Service treatment records show 
numerous knee-related complaints, although at least one 
examination found no abnormal findings with regard to either 
knee.  There were also at least two complaints of back pain 
in the service medical records.  At the Veteran's separation 
physical in November 1953, both his lower extremities and his 
spine were found to be normal, although the Veteran testified 
that he did not report anything on that examination because 
he feared being kept in service longer.

At a VA examination in November 1967, the Veteran was noted 
to have back pain, but no specific disability was noted; and 
in 1981 the Veteran fell down stairs injuring his ribs, but 
no mention of either the knees or back was made in the 
treatment records.

In 1984, a VA examination, including x-rays, showed 
degenerative arthritis in the Veteran's lumbar spine, and the 
Veteran had painful (albeit full) range of motion of the 
knees, and he was diagnosed to have knee pain of unknown 
etiology.

In January 2003, a VA examiner rendered the impression of 
service-connected arthritis of the lumbar spine and service-
connected internal derangement of the knees.  However, this 
seems to have been an expression of the examiner's mistaken 
understanding that these disabilities had already been 
adjudicated as service connected. Clarification is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an orthopedic 
examination of his back and knees.  If the 
Veteran is hospitalized at a VA facility, 
it should be determined whether the 
examination can be conducted in his 
hospital room.  The Veteran's claims 
folder should be made available to the 
examiner for review prior to the 
examination.  The examiner should diagnose 
any current knee or back disability(s), 
and acknowledging the Veteran's history, 
should then provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any diagnosed knee or back disability(s) 
either began during or was caused by the 
Veteran's time in service, including the 
relevant complaints noted therein.  A 
complete rationale for any opinion offered 
should be provided.  

2.  If the Veteran is not physically able 
to make it to his examination, his claims 
file should be returned to the examiner 
who conducted the January 2003 VA 
examination, who should be asked to 
clarify whether he meant to indicate in 
2003 that the Veteran's knee and back 
disabilities were related to his time in 
service.  If that examiner is not 
available, another examiner should be 
provided with the Veteran's claims file 
and asked to provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any diagnosed knee or back disability(s) 
either began during service, or was caused 
by the Veteran's time in service.  A 
complete rationale for any opinion offered 
should be provided.  

3.  When the development requested has 
been completed, the claims should be 
readjudicated.  If any claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response before 
returning the claim to the Board.
 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



